DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,102,440.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/390605
United States Patent 11,102,440
Claim 1
Claim 1
A device comprising:
A device comprising:
a first semiconductor substrate which has a first part and a second part, the second part being arranged between the first part and an end face of the first semiconductor substrate, a plurality of pixels being arranged not in the second part but in the first part; and
a first semiconductor substrate which has a first part and a second part, the second part being arranged between the first part and an end face of the first semiconductor substrate, a plurality of pixels being arranged not in the second part but in the first part;
a second semiconductor substrate which has a third part and a fourth part, the fourth part being arranged between the third part and an end face of the second semiconductor substrate; and
a second semiconductor substrate which has a third part and a fourth part, the fourth part being arranged between the third part and an end face of the second semiconductor substrate; and
a wiring structure which is arranged between the first semiconductor substrate and the second semiconductor substrate,
a wiring structure which is arranged between the first semiconductor substrate and the second semiconductor substrate,
wherein the first part and the third part overlap each other, the second part and the fourth part overlap each other, the first part is, between the first part and the third part, electrically connected to the third part via the wiring structure, and
wherein the first part and the third part overlap each other, the second part and the fourth part overlap each other, the third part is thicker than the first part, the first part is, between the first part and the third part, electrically connected to the third part via the wiring structure,
an external terminal is, through the second part or the fourth part, electrically connected to a circuit of the second semiconductor substrate via the wiring structure.
an external terminal is, through the second part or the fourth part, electrically connected to a circuit of the second semiconductor substrate via the wiring structure



In view of the foregoing, claim 1 is anticipated by (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 11,102,440.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al. (United States Patent Application Publication 2009/0224345), hereinafter referenced as Lee.
Regarding claim 1, Lee discloses a device comprising: a first semiconductor substrate (figure 2 exhibits substrate 11 as disclosed at paragraph 31) which has a first part and a second part, the second part being arranged between the first part and an end face of the first semiconductor substrate, a plurality of pixels being arranged not in the second part but in the first part (figure 2 exhibits a first part on the left side of the substrate under microlenses 84 and a second part on the right side beginning where the microlenses end); and a second semiconductor substrate which has a third part and a fourth part, the fourth part being arranged between the third part and an end face of the second semiconductor substrate (figure 2 exhibits a second substrate 12 which a third part under the first part and a fourth part under the second part as disclosed at paragraph 31); and a wiring structure which is arranged between the first semiconductor substrate and the second semiconductor substrate (figure 2 exhibits a wiring structure comprising wirings 60, 61 and 90 as disclosed at paragraph 33), wherein the first part and the third part overlap each other, the second part and the fourth part overlap each other, the first part is, between the first part and the third part, electrically connected to the third part via the wiring structure (figure 2 exhibits wherein the first and third and the second and fourth parts overlap each other and are electrically connected via the wiring structure), and an external terminal is, through the second part or the fourth part, electrically connected to a circuit of the second semiconductor substrate via the wiring structure (figure 2 exhibits wherein terminal 70 is connected to a circuit of the second substrate via the wiring structure which connects the terminal to the second substrate as disclosed at paragraph 32, the terminal is used for connection to an external terminal).  
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki et al. (United States Patent Application Publication 2011/0018129) teaches a semiconductor device.
Hirose et al. (United States Patent Application Publication 2010/0328916) teaches a protection circuit for a semiconductor device.
Honda et al. (United States Patent Application Publication 2010/0245647) teaches a stacked image sensor.
Park (United States Patent Application Publication 2010/0244175) teaches an image sensor.
Umebayashi et al. (United States Patent Application Publication 2010/0238331) teaches an image sensor.
Takahashi (United States Patent Application Publication 2010/0238334) teaches an image sensor.
Sakai (United States Patent Application Publication 2010/0214457) teaches an image sensor.
Chuang et al. (United States Patent Application Publication 2010/0181283) teaches a backside package for an image sensor.
Akiyama (United States Patent Application Publication 2009/0185060) teaches an output unit for an image sensor.
Pyo (United States Patent Application Publication 2009/0146148) teaches an output unit for an image sensor.
Barth et al. (United States Patent Application Publication 2009/0134497) teaches a through substrate.
Park (United States Patent Application Publication 2009/0085143) teaches an image sensor.
Shiau et al. (United States Patent Application Publication 2009/0020842) teaches a bonding pad for an image sensor.
Lee (United States Patent Application Publication 2004/0217394) teaches an image sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696